DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Amendment filed February 12, 2021 is acknowledged. Claims 4, 7, 17, 20 and 24-25 have been cancelled.  Claims 1-3, 5-6, 19 and 21 have been amended. Non-elected Invention and/or Species, Claims 2-3, 6 and 18 have been withdrawn from consideration. Claims 1-3, 5-6, 18-19 and 21-23 are pending.
Action on merits of claims 1, 5, 19 and 21-23 follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al. (US Patent No. 7,622,756) in view of MA et al. (US Patent No. 7,705,425) of record and KURODA et al. (US. Pub. No. 2008/0230807).
With respect to claim 1, SASAKI teaches an assembly substantially as claimed including: 

a chip (41b) inside the chip package (40), the chip (41b) including a bipolar junction transistor (HBT) having a collector (8C), a base layer (8B) on the collector (8C), a first emitter finger (7E) arranged in a first cell (1a) on a first portion of the base layer (8B), a second emitter finger (7E) arranged in a second cell (1a) on a second portion of the base layer (8B), and a collector contact region (7C) separating the first cell (1a) from the second cell (1a); and 
a first heat sink (BP) on the chip (41b), the first heat sink (BP) configured to influence an operating temperature of the first emitter finger (7E) and the second emitter finger (7E), 
wherein the first emitter finger (7E) within the first cell (1a), the second emitter finger (7E) within the second cell (1a) and the first cell (1a) ans the second cell (1a) are separated by different distances on the chip (41a) from the first heat sink (BP). (See FIG. 4-6, 27).

Thus, SASAKI is shown to teach all the features of the claim with the exception of explicitly disclosing the BP function as a heat sink; and the bipolar junction transistor comprising a plurality of emitter fingers having a plurality of different spacings within each cell.  

However, MA teaches an assembly including: 
a bipolar junction transistor having a collector (25), a base layer (22) on the collector (25), a first plurality of emitter fingers (26) arranged in a first cell (70) on a first portion of the base layer (22); and 
a first heat sink (periphery of cell 70) on the chip, the first heat sink (periphery) configured to influence an operating temperature of the first plurality of emitter fingers (26) and the second plurality of emitter fingers (26), 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second cells of the bipolar junction transistor of SASAKI having the plurality of emitter fingers with different spacings as taught by MA to maintain thermal stability of the device structure.   
Further, KURODA teaches a bipolar junction transistor including: 
a bipolar junction transistor having a collector (21), a base layer (25) on the collector (21), a first emitter fingers (24) arranged in a first cell (20) on a first portion of the base layer  (25), a second emitter finger (24) arranged in a second cell (20) on a second portion of the base layer (25), and a collector contact region (22) separating the first cell (20) from the second cell (20); and 
a first heat sink (BP 82) on the chip, the first heat sink (BP 82) configured to influence an operating temperature of the first emitter finger (24) and the second emitter finger (24). (See FIGs. 3, 13). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the structure (BP) of SASAKI to function as heat sink as taught by KURODO to effectively dissipate heat generated by the bipolar junction transistor.  

With respect to claim 5, in view of KURODA, the heat sink (82) is a through-substrate via (80) or a conductive via (80). 

With respect to claim 21, in view of KURODA, the first and second heat sinks (82) are directly connected with the bipolar junction transistor.   
With respect to claim 22, in view of KURODA, the first heat sink (82) and the second heat sink (82) are through-substrate vias (80).  
With respect to claim 23, in view of KURODA, the first heat sink (82) and the second heat sink (82) are conductive vias.  

	
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829